DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 22, 2021.  Claims 1 – 25 and 27 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species II, claims 1 – 25 and 27, in the reply filed on February 22, 2021 is acknowledged.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1 and 15, the limitation “compute circuitry” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “circuitry” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claims 1 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 14 and 16 – 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “compute circuitry” corresponds to the structure disclosed in ¶25 and ¶26 of applicant’s disclosure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 – 14 and 21 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In line 1 of claims 8 and 21, applicant recites “[o]ne or more machine-readable storage media comprising a plurality of instructions stored thereon  . . . .”  Based on this language, it is unclear whether the claimed “one or more machine-readable storage media" is a transitory or a non-transitory media.  Applicant “[discloses that] embodiments may . . . be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors” but this disclosure does not specifically clarify if the embodiments of claims 8 and 21 are directed to transitory or non-transitory media.  As such, the claimed one or more machine-readable storage media are considered non-statutory subject matter.  Clarification is required.  See MPEP 2106 (I).   
 Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  	Claims 8 – 14 and 21 – 25 are rejected under 35 U.S.C. 101 because the 
claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
In line 1 of claims 8 and 21, applicant recites “[o]ne or more machine-readable storage media comprising a plurality of instructions stored thereon  . . . .”  Based on this language, it is unclear whether the claimed “one or more machine-readable storage media" is a transitory or a non-transitory media.  Applicant “[discloses that] embodiments may . . . be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors” but this disclosure does not specifically clarify if the embodiments of claims 8 and 21 are directed to transitory or non-transitory media.  As such, the claimed one or more machine-readable storage media are considered non-statutory subject matter.  Clarification is required.  See MPEP 2106 (I).   

Claims 1 – 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 8, 15 and 21 fall into one of four of the statutory categories?  Yes and No.  Claim 1 recites a map server, and claim 15 recites an on-board vehicle control system.  Both claims 1 and 15 are directed to an apparatus, so claims 1 and 15 fall into one of four of the statutory categories.  Claims 8 and 15, however, recite one or more machine-readable storage media, but it is unclear whether the storage media is a transitory or non-transitory media.  Thus, claims 8 and 15 do not fall into one of four of the statutory categories.  Nevertheless, to expedite prosecution, claims 8 and 15 have been addressed as if they do fall into one of four of the statutory categories.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claim recites the limitation of a data storage having stored therein a plurality of interoperable HD map tiles. The     limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a generic computer component. That is, other than reciting “a data storage” nothing in the claim precludes the storing step from practically being performed in the human mind. For example, but for the “HD map server comprising: a data storage” language, the claim encompasses the user manually performing the storing step. This limitation is a mental process.

Does claim 8 recite a judicial exception?  Yes. The claim recites the limitation of retrieving, based on the request, the interoperable HD map tile from a plurality of interoperable HD map tiles stored on a data storage of the HD map server. The     limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of a generic computer component. That is, other than reciting “stored on a data storage of the HD map server” nothing in the claim precludes the retrieving step from practically being performed in the human mind.  For example, but for the “stored on a data storage of the HD map server” language, the claim encompasses the user manually performing the retrieving step. This limitation is a mental process.

Does claim 15 recite a judicial exception?  Yes. The claim recites the limitation of a data storage having stored therein a plurality of interoperable HD map tiles; and a compute circuitry to: determine whether an HD map tile of the plurality of proprietary HD map tiles is available for a desired location, and request, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server.  The storing, the determining, and the requesting limitation, as drafted, are processes that, under their broadest reasonable interpretation, covers performances of the limitation(s) in the mind but for the recitation of generic computer component(s). That is, other than reciting “a data storage” and “compute circuitry” nothing in the claim precludes the storing, the determining, and the requesting steps from practically being performed in the human mind.  For example, but for the “on-board vehicle control system comprising: a data storage . . . [and] a compute circuitry. . .” language, the claim encompasses the user manually performing the storing, the determining, and the requesting steps. These limitations are mental processes.

Does claim 21 recite a judicial exception?  Yes. The claim recites the limitation of determining whether a proprietary HD map tile is available for a desired location, wherein the proprietary HD map tile is usable by the autonomous vehicle to perform navigation functions and is formatted according to a proprietary format usable by the autonomous vehicle, and requesting, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server.  The determining and the requesting limitation, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of a generic computer component. That is, other than reciting “an interoperable HD map server” nothing in the claim precludes the determining and the requesting steps from practically being performed in the human mind.  For example, but for the “an interoperable HD map server” language, the claim encompasses the user manually performing the determining and the requesting steps. These limitations are mental processes.

Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element encompassing several computing steps: compute circuitry to (i) receive a request from a first autonomous vehicle of the plurality of autonomous vehicles for an interoperable HD map tile, (ii) retrieve the interoperable HD map tile from the data storage based on the request, and (iii) transmit the interoperable HD map tile to the first autonomous vehicle to facilitate navigation of the first autonomous vehicle. The compute circuitry in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing, transmitting and/or gathering data. These generic processor-like limitations are no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, the additional element which encompasses several computing steps does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is directed to the abstract idea.

Does claim 8 integrated the judicial exception into a practical application?  No. The claim recites two additional elements encompassing two computing steps: receiving a request from a first autonomous vehicle of a plurality of autonomous vehicles for an interoperable HD map tile; and transmitting the interoperable HD map tile to the first autonomous vehicle to facilitate navigation of the first autonomous vehicle. Each of these steps are recited at a high level of generality and amount to mere data gathering and distributing, which are considered forms of insignificant extra-solution activity.  Accordingly, these additional elements which encompasses two computing steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 8 is directed to the abstract idea.

Does claim 15 integrated the judicial exception into a practical application?  No. The claim recites one additional element encompassing several computing steps: a compute circuitry to: receive, from the interoperable HD map server, the requested interoperable HD map tile; translate the interoperable HD map tile to the proprietary format usable by the autonomous vehicle; and perform a navigation function using the translated interoperable HD map tile.  The compute circuitry in each of these steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data and mere data gathering/distributing, which is a form of insignificant extra-solution activity.  These generic processor-like limitations are no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, the additional element which encompasses several computing steps does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 15 is directed to the abstract idea.

Does claim 21 integrated the judicial exception into a practical application?  No. The claim recites three additional elements encompassing three computing steps: r receiving, from the interoperable HD map server, the requested interoperable HD map tile; translating the interoperable HD map tile to the proprietary format usable by the autonomous vehicle; and performing a navigation function using the translated interoperable HD map tile.  Each of these steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data and mere data gathering/distributing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements which encompasses three computing steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 21 is also directed to the abstract idea.

Step 2B 
Do claims 1, 8, 15 and 21 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim(s) amount(s) to no more than mere instructions to apply the exception using either generic computer component(s) or employing insignificant extra-solution activities. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component or employing insignificant extra-solution activities cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 7, 9 – 14, 16 – 20, 22 – 25 and 27 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 7, 9 – 14, 16 – 20, 22 – 25 and 27 are recited at a high level of generality and/or amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 – 25 and 27 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8 – 10, 15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0189323 A1 to Wheeler (herein after “Wheeler publication").
As to claim 1,
the Wheeler publication is considered to disclose a high definition (HD) map 
server, the HD 
map server comprising: 
a data storage having stored therein a plurality of interoperable HD map tiles, wherein each of the interoperable HD map tiles is usable by a plurality autonomous vehicles to perform navigation functions and wherein each of the plurality of autonomous vehicles is configured to utilize a different proprietary HD map tile having a different proprietary format from each other to perform navigation functions (see Abstract, where “[t]he system provides efficient formats for moving map data from server to car”; see also ¶6, where “[e]mbodiments of the invention describe efficient methods of transferring HD maps between an online system and an autonomous vehicle computing system”; see further ¶84 – ¶86); and
compute circuitry to (i) receive a request from a first autonomous vehicle of the plurality of autonomous vehicles for an interoperable HD map tile, (ii) retrieve the interoperable HD map tile from the data storage based on the request, and (iii) transmit the interoperable HD map tile to the first autonomous vehicle to facilitate navigation of the first autonomous vehicle (see Abstract, ¶6 and ¶84 – ¶86).

As to claims 2 and 9,
the Wheeler publication is considered to disclose receiving identification information usable to identify the requested interoperable HD map tile from the plurality of interoperable HD map tiles.  (See Abstract, ¶6 and ¶84 – ¶86.)

As to claims 3 and 10,
the Wheeler publication is considered to disclose receiving location information of the first autonomous vehicle, and wherein to retrieve the interoperable HD map tile comprises to retrieve the interoperable map tile based on the location information of the first autonomous vehicle.  (See ¶84 – ¶86.)

As to claim 8 (as best understood based on the 101 and 112 rejections discussed herein above),
the Wheeler publication is considered to disclose one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a high definition (HD) map server to: receive a request from a first autonomous vehicle of a plurality of autonomous vehicles for an interoperable HD map tile (see Abstract, ¶6 and ¶84 – ¶86); retrieve, based on the request, the interoperable HD map tile from a plurality of interoperable HD map tiles stored on a data storage of the HD map server, wherein each of the interoperable HD map tiles is usable by a plurality autonomous vehicles to perform navigation functions and wherein each of the plurality of autonomous vehicles is configured to utilize a different proprietary HD map tile having a different proprietary format from each other to perform navigation functions (see Abstract, ¶6 and ¶84 – ¶86); and transmit the interoperable HD map tile to the first autonomous vehicle to facilitate navigation of the first autonomous vehicle (see Abstract, ¶6 and ¶84 – ¶86).

As to claim 15,
the Wheeler publication is considered to disclose an on-board vehicle control system of an autonomous vehicle, the on-board vehicle control system comprising: 
a data storage having stored therein one or more proprietary high definition (HD) map tiles, wherein each of the one or more proprietary HD map tiles is usable by the autonomous vehicle to perform navigation functions and is formatted according to a proprietary format usable by the autonomous vehicle (see Abstract, ¶6 and ¶84 – ¶86); 
a compute circuitry to: 
determine whether an HD map tile of the plurality of proprietary HD map tiles is available for a desired location (see Abstract, ¶6 and ¶84 – ¶86); 
request, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server (see Abstract, ¶6 and ¶84 – ¶86); 
receive, from the interoperable HD map server, the requested interoperable HD map tile (see Abstract, ¶6 and ¶84 – ¶86); 
translate the interoperable HD map tile to the proprietary format usable by the autonomous vehicle (see ¶89); and 
perform a navigation function using the translated interoperable HD map tile (see ¶78).

As to claim 21 (as best understood based on the 101 and 112 rejections discussed herein above),
the Wheeler publication is considered to disclose one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause an on-board vehicle control system of an autonomous vehicle to: determine whether a proprietary HD map tile is available for a desired location, wherein the proprietary HD map tile is usable by the autonomous vehicle to perform navigation functions and is formatted according to a proprietary format usable by the autonomous vehicle (see Abstract, ¶6 and ¶84 – ¶86); request, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server (see Abstract, ¶6 and ¶84 – ¶86); receive, from the interoperable HD map server, the requested interoperable HD map tile (see Abstract, ¶6 and ¶84 – ¶86); translate the interoperable HD map tile to the proprietary format usable by the autonomous vehicle (see Abstract, ¶6 and ¶84 – ¶86); and perform a navigation function using the translated interoperable HD map tile (see Abstract, ¶6 and ¶84 – ¶86).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Wheeler publication in view of U.S. Patent Application Publication No. 2020/0158519 A1 to McGavran et al. (herein after “McGavran et al. publication") and/or U.S. Patent No. 10,317,240 to Di Pietro et al. (herein after "Di Pietro et al. patent").
As to claims 4 and 11,
the Wheeler publication discloses the invention substantially as claimed, except for
the compute circuitry further validating, prior to transmittal of the interoperable HD map tile to the first autonomous vehicle, a subscription service of the autonomous vehicle with a proprietary HD map server, wherein the proprietary HD map server provides proprietary HD maps to the autonomous vehicle according to the subscription service, and wherein to transmit the interoperable HD map tile comprises to transmit the interoperable HD map tile to the first autonomous vehicle in response to validation of the subscription service of the autonomous vehicle with the proprietary HD map server.
Subscription to local and global map servers are old and well known for providing access to map data otherwise not available to the general public, as demonstrated by the McGavran et al. publication (see ¶319) and the Di Pietro et al. patent (see Col. 11, lines 24 – 29.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the publication so that the compute circuitry further validates, prior to transmittal of the interoperable HD map tile to the first autonomous vehicle, a subscription service of the autonomous vehicle with a proprietary HD map server, wherein the proprietary HD map server provides proprietary HD maps to the autonomous vehicle according to the subscription service, and wherein to transmit the interoperable HD map tile comprises to transmit the interoperable HD map tile to the first autonomous vehicle in response to validation of the subscription service of the autonomous vehicle with the proprietary HD map server, as suggested by the McGavran et al. publication and/or the Di Pietro et al. patent, in order to facilitate navigation.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667